NO. 07-10-00444-CR

                             IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                  OCTOBER 28, 2010


                          HENRY CASTILLO, JR., APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


              FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                  NO. 60,609-B; HONORABLE JOHN B. BOARD, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION

       Pending before the Court is the motion of appellant Henry Castillo, Jr. to dismiss

his appeal. Appellant and his attorney signed the motion. Tex. R. App. P. 42.2(a). No

decision of this Court having been delivered to date, we grant the motion. Accordingly,

the appeal is dismissed. No motion for rehearing will be entertained and our mandate

will issue forthwith.


                                                      James T. Campbell
                                                           Justice

Do not publish.